IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

659 CHESTNUT LLC,

Plaintiff,

v. C.A. No. Nl7C-05-l 14 MMJ

PARKE BANCORP INC., d/b/a
PARKE BANK,

Defendant.

Decided: December 6, 2018
POST-TRIAL OPINION

Kevin J. Mangan, Esq., Womble Bond Dickinson (US) LLP, Richard A.
O’Halloran, Esq., Dinsmore & Shohl LLP, Attorneys for Plaintiff

Benjamin W. Keenan, Esq., Don A. Beskrone, Esq., Ashby & Geddes, P.A.,
Attorneys for Defendant.

JOHNSTON, J.

This is a case about mutual mistake. The operative contract contains
specific language providing for a prepayment penalty. Plaintiff alleges that the
contract does not reflect the parties’ actual agreement that no prepayment penalty

is owed to Defendant.

A bench trial Was held to resolve this issue on November 19-20, 2018. This

is the Court’s opinion following trial.

UNDISPUTED FACTS

Plaintiff 659 Chestnut LLC (“Plaintiff”) and Defendant Parke Bancorp Inc.,
d/b/a Parke Bank (“Defendant” or the “Banl2014 WL 1233698, at *2(De1.).

10

convert to the perm. Then the 5,4,3,2,1 prepayment kicks
in if I take the perm unless the property is sold. So, the
key is that it gives me a window between the CO and
accepting a perm where im not penalized to pay it during
that window. l believe Im reading it right and yes that
works great. I really appreciate what you’ve been able to
do. I know you have a lot of time into this. We’ll make
it up fast. Let me know if I understand the language the
way you intended it. Thanks much!

Cole replied:

Yes. You are reading it correctly. I need to obtain the
final approval of the loan committee, but this is the exact
wording in the revised loan approval package.

Both Fasick and Cole testified that they had a clear understanding that the
loan agreement would provide a window within which a prepayment penalty
would not be owed.

The Transaction Summary dated February 22, 2016 was presented to the
Bank’s Loan Committee. The Summary defines “Construction Period” as the
“time from Closing until the Issuance of the CO [certificate of occupancy] and the
Commencement of Rent.” The “Prepayment Penalty” section provides for a 1%

penalty during the Construction Period. The prepayment penalties for the

“Permanent Loan” vary from 5% to 1%.

The Summary contains four references to “Permanent Loan Option.” An

attorney with the law firm that drafted the loan documents testified that “Option”

11

means choice. Additionally, the documents do not make clear whether the choice
to convert from construction to permanent loan is the lender’s or the borrower’s.

The Bank’s attorneys used the Summary as the basis for drafting the loan
documents The resulting March 4, 2017 Construction Loan Note contained the
Bank’s standard language that “the Loan shall convert to an amortizing, permanent
loan....” This provision is not consistent with the “Option” in the Summary. The
Bank’s attorney testified that “shall convert” is not the same as “Option.”
Additionally, an option to convert is not standard Bank practice.

Upon receipt of the loan documents prior to closing, Cole marked up the
draft Construction Loan Note by hand. Cole attempted to correct the prepayment
provision pursuant to his understanding and agreement with Fasick, Instead of
requiring a prepayment penalty “During the Construction Loan,” Cole’s
handwritten notes state that a prepayment penalty would be owed “During the
Construction Period (defined as until issuance of CO and commencement of rent).”
This alteration limits the prepayment penalty period and provides a window for no
prepayment penalty from the conclusion of the Construction Period until the end of
the Construction Loan.

Cole testified that it was his general practice to call Bank attorneys with
proposed changes. He believes he called the attorneys with the change to the

prepayment penalty terms. However, Cole has no specific recollection of making

12

such a call. He stated that there was a short time frame until closing and events
were moving quickly. The Bank’s attorney also has no specific recollection of
receiving a call from Cole.

Fasick testified that he understood that the Summary needed to be presented
to the Bank’s Loan Committee for approval. Fasick did not review the final
documents, including the Construction Loan Note, prior to closing. He relied on
the Bank’s attorneys to draft documents reflecting the agreed terms. Fasick had
confidence in Cole and in the Bank’s attorneys.

The Loan Committee minutes indicate that the relevant prepayment penalty
provision was not addressed The only changes made during the meeting were to
contract terms not at issue in this case: a prepayment penalty of 1% if the Property
were to be sold to an unrelated party; a change from first to second mortgage lien
on collateral; and a line of credit issue.

Neither Cole nor Fasick read any of the loan documents at the closing table.
Cole also stated that he relied on the Bank’s attorneys to “get it right.”

The Commitment Letter was signed after the loan closed. The Loan
Commitment, also drafted by the Bank’s attomeys, states that the Construction
Loan “shall convert” to a Permanent Loan. The Commitment does not define

“Construction Period” or contain any language regarding a prepayment penalty

window.

13

Beginning July 27, 2016, Fasick sent detailed email correspondence to the
Bank’s Senior Loan Officer. In anticipation of paying off the Construction Loan,
Fasick requested that the Officer confirm that there would be no prepayment
penalty during the agreed window following the end of the Construction Period.
Fasick stated his intention not to exercise the option to convert to a permanent
loan, Fasick and the Officer had a telephone conference on August 5, 2016,
Fasick followed with another detailed email, reiterating his understanding of the
terms of the loan and his reliance on that understanding The Officer did not
respond to this email.

The construction loan was paid off on October 21, 2017. The borrower’s
attorney notified the Bank in writing that the “payoff is with reservation of all
rights with regard to the prepayment penalty as our position is that it is not owed
and it is in contradiction with the term sheet and commitment provided by...Cole.”

The Officer testified that the loan automatically converted to a Permanent
Loan as per the Commitment Letter. Therefore, the Permanent Loan provisions
controlled at the time of payoff of the Construction Loan. The prepayment penalty

charges by the bank is consistent with the formula set forth in the loan documents

14

Conclusions Based on the Evidence

The Court finds that Fasick and Cole clearly agreed that there would be no
prepayment penalty between issuance of the final certificate of occupancy/
commencement of rent and the termination of the Construction Loan 12-month
term. The term “Construction Period” defined that window. The parties
understood that the Transaction Summary is not a binding agreement However,
the Summary is evidence of the agreement between Fasick (the borrower’s agent)
and Cole (the Bank’s agent). The fact that this agreement may not have been
adequately communicated to the Bank’s attorneys does not mean that there is not a
mutual mistake as reflected in the drafted closing documents

The Court finds that Plaintiff has proved mutual mistake by clear and
convincing evidence. The evidence at trial demonstrated that the borrower closed
on the Construction Loan in the mistaken belief that the specifically-negotiated
prepayment penalty window was codified in the loan documents as drafted by the
Bank’s attorneys The Bank’s primary customer representative, Cole, proceeded to
loan closing in the mistaken belief that the changes he had made to the
Construction Loan Note had been incorporated by the Bank’s attorneys These
mutual mistakes materially affected the agreed-upon exchange of performances

Fasick and his attorneys had the opportunity to review the documents prior

to closing. However, the time frame was extremely tight and there was no notice

15

(other than the documents) that the Bank’s loan committee had not approved the
prepayment penalty window. To the contrary, Fasick had explicit reassurance
from Cole that their understanding was incorporated in the loan documents

Therefore, the adversely-affected borrower did not assume the risk of the mistake.

16

CONCLUSION

Under principles of contract law, a contract is voidable on the grounds of
mutual mistake existing at the time of contract formation.”2 The Court holds that
Plaintiff has proved mutual mistake by clear and convincing evidence.

The loan documents are inconsistent with the parties’ agreement in two
important respects (1) The defined “Construction Period” was omitted and the
agreed prepayment penalty window following the Construction Period was not
incorporated (2) The “Option” to convert from Construction Loan to Permanent
Loan was erroneously drafted as an automatic conversion from construction to
permanent.

The Court holds: the payoff occurred after the Construction Period and prior
to the termination of the Construction Loan (the window within which no
prepayment penalty would be owed); and the loan was not in Permanent Loan
status at the time of payoff. Therefore, there is no prepayment penalty owed
pursuant to the Permanent Loan formula.

The verdict after trial is for Plaintiff and against Defendant on the

counterclaim.

IT IS SO ORDERED.

 

The;“norabM/lary M. Johnston

 

ZHicks v. Sparks, 2014 WL 1233698, at *2 (Del.).

17